        Case: 1:19-cv-01664 Document #: 1 Filed: 03/08/19 Page 1 of 10 PageID #:1



                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                               )
SOUTHWEST AREAS PENSION FUND;                               )
and ARTHUR H. BUNTE, JR.,                                   )
as Trustee,                                                 )
                                                            )   Case No. 19 C 1664
                                     Plaintiffs,            )
                                                            )
                     v.                                     )
                                                            )
JACK COOPER TRANSPORT COMPANY,                              )
INC., a Delaware corporation; and                           )
AUTO HANDLING CORPORATON,                                   )
a Delaware corporation,                                     )
                                                            )
                                     Defendants.            )

                                                   COMPLAINT

          Plaintiffs, Central States, Southeast and Southwest Areas Pension Fund (the

“Pension Fund”), and Arthur H. Bunte, Jr., one of the Pension Fund’s present Trustees,

allege as follows:

                                       JURISDICTION AND VENUE


          1.         This action is brought and maintained in accordance with the provisions of

the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1001, et

seq., and is a suit to recover employer contributions owed to the Pension Fund by

Defendants in accordance with applicable collective bargaining, participation, and trust

fund agreements.

          2.         This Court has jurisdiction over this action under sections 502(e) and(f) of

ERISA, 29 U.S.C. §§ 1132(e)(1) and 1132(f).




                                                      -1-
F: 574607 / 19111838/ 2/15/19
        Case: 1:19-cv-01664 Document #: 1 Filed: 03/08/19 Page 2 of 10 PageID #:2



          3.         Venue lies in this Court under section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), in that the Pension Fund is administered at its principal place of business in

Rosemont, Illinois. Venue is also proper in this Court pursuant to the forum selection

clause contained in the Pension Fund Trust Agreement which designates this district as

the appropriate forum for lawsuits to collect unpaid contributions.

                                                    PARTIES

          4.         The Pension Fund is a multiemployer pension plan within the meaning of

sections 3(37) and 4001(a)(3) of ERISA, 29 U.S.C. §§ 1002(37) and 1301(a)(3), with its

principal and exclusive office located at 9377 West Higgins Road in Rosemont, Illinois.

          5.         The Pension Fund is primarily funded by contributions remitted by multiple

participating employers pursuant to negotiated collective bargaining agreements with

local unions affiliated with the International Brotherhood of Teamsters (“IBT”) on behalf of

employees of those same employers. All principal and income from such contributions

and investments thereof is held and used for the exclusive purpose of providing pension

benefits to participants and beneficiaries of the Pension Fund and paying the

administrative expenses of the Pension Fund.

          6.         Plaintiff Arthur H. Bunte, Jr. is a present trustee and fiduciary of the Pension

Fund within the meaning of section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and he

and his fellow trustees are the plan sponsor of the Pension Fund within the meaning of

section 4001(a)(10) of ERISA, 29 U.S.C. § 1301(a)(10). The Trustees administer the

Pension Fund at 9377 West Higgins Road, Rosemont, Illinois.

          7.         Pursuant to section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), the

Pension Fund as well as the Trustees, by and through their designated trustee Arthur H.



                                                    -2-
F: 574607 / 19111838/ 2/15/19
        Case: 1:19-cv-01664 Document #: 1 Filed: 03/08/19 Page 3 of 10 PageID #:3



Bunte, Jr., are authorized to bring this action on behalf of the Pension Fund, its

participants and beneficiaries for the purpose of collecting unpaid contributions.

          8.         Defendant Jack Cooper Transport Company, Inc. (“Cooper”) is a Delaware

corporation with its principal place of business in the State of Missouri. Cooper is an

“employer” and a “party-in-interest” as those terms are defined by sections 3(5) and

3(14)(C) of ERISA, 29 U.S.C. §§ 1002(5) and 1002(14)(C).

          9.         Defendant Auto Handling Corporation (“Auto Handling”) is a Delaware

corporation with its principal place of business in the State of Missouri. Auto Handling is

an “employer” and a “party-in-interest” as those terms are defined by sections 3(5) and

3(14)(C) of ERISA, 29 U.S.C. §§ 1002(5) and 1002(14)(C).

                                     BACKGROUND INFORMATION

          10.        Certain local unions affiliated with the IBT have represented, for the

purposes of collective bargaining, certain employees of Cooper and Auto Handling, and

employees of other employers in industries affecting interstate commerce.

          11.        During all relevant times, Cooper and Auto Handling were parties to a

collective bargaining agreement with the Teamsters National Automobile Transporters

Industry Negotiating Committee and Local Unions affiliated with the IBT known as the

National Master Automobile Transporters Agreement and certain Supplemental

Agreements for the period from September 1, 2015 through May 31, 2021 (collective

referred to as the “CBA”).

          12.        Pursuant to the CBA, Cooper and Auto Handling are required to make

contributions to the Pension Fund on behalf of certain of their covered employees.




                                                -3-
F: 574607 / 19111838/ 2/15/19
        Case: 1:19-cv-01664 Document #: 1 Filed: 03/08/19 Page 4 of 10 PageID #:4



          13.        During all relevant times, Cooper and Auto Handling and the IBT Locals

were also parties to Participation Agreements (collectively the “Participation

Agreements”).

          14.        Pursuant to the Participation Agreements, Cooper and Auto Handling were

required to make contributions to the Pension Fund on behalf of certain of their covered

employees.

          15.        Cooper and Auto Handling agreed to be bound by the terms of the Pension

Fund Trust Agreement (the “Trust Agreement”), and all rules and regulations promulgated

by the Trustees under said Trust Agreement.

          16.        The Trust Agreement requires Cooper and Auto Handling to “make

continuing and prompt payments to the [Pension Fund] as required by the applicable

collective bargaining agreement.”

          17.         Article XIV, Section 4 of the Trust Agreement provides:

                     Non-payment by an Employer of any moneys due shall not relieve
                     any other Employer from its obligation to make payment. In addition
                     to any other remedies to which the parties may be entitled, an
                     Employer shall be obligated to pay interest on any Employer
                     Contributions due to the Trustees from the date when the payment
                     was due to the date when the payment is made, together with all
                     expenses of collection incurred by the Trustees, including, but not
                     limited to, attorneys’ fees and such fees for late payment as the
                     Trustees determine and as permitted by law. The interest payable by
                     an Employer with respect to past due Employer Contributions (other
                     than withdrawal liability) prior to the entry of a judgment, shall be
                     computed and charged to the Employer (a) at an annualized interest
                     rate equal to two percent (2%) plus the prime interest rate
                     established by JPMorgan Chase Bank, NA for the fifteenth (15th) day
                     of the month for which the interest is charged, or (b) at an annualized
                     interest rate of 7.5% (whichever is greater). ... Any judgment against
                     an Employer for Employer Contributions owed to this Fund shall
                     include the greater of (a) a doubling of the interest computed and
                     charged in accordance with this section or (b) single interest
                     computed and charged in accordance with this section plus


                                                   -4-
F: 574607 / 19111838/ 2/15/19
        Case: 1:19-cv-01664 Document #: 1 Filed: 03/08/19 Page 5 of 10 PageID #:5



                     liquidated damages in the amount of 20% of the unpaid Employer
                     Contributions. The interest rate after entry of a judgment against an
                     Employer for Employer Contributions (other than withdrawal liability)
                     shall be due from the date the judgment is entered until the date of
                     payment, shall be computed and charged to the Employer on the
                     entire judgment balance (a) at an annualized interest rate equal to
                     two percent (2%) plus the prime interest rate established by
                     JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month
                     for which the interest is charged, or (b) at an annualized interest rate
                     of 7.5% (whichever is greater), and such interest shall be
                     compounded annually.

          18.        The Pension Fund relies upon participating employers to self-report the

work history of eligible employees. The self-reporting system requires participating

employers to identify those employees for whom contributions are owed and requires the

employers to identify the weeks worked by the covered employees. Based upon the

employee work history reported by the employers, the Pension Fund bills the employers

for contributions.

          19.        Under this self-reporting system, participating employers initially establish a

base group of employees for whom contributions are due. Thereafter, the employer is

required to notify the Pension Fund on a monthly basis of any changes in the employment

status of individuals covered by the collective bargaining agreement (e.g., layoffs, new

hires, terminations, etc.). The Pension Fund relies upon these reports submitted by

employers to prepare a monthly contribution bill that is sent to the employer. If no changes

are reported by the employer, the Pension Fund assumes that the same employees are

still working and bill the employer accordingly.

                                   COUNT I: LEGAL RELIEF

          20.        Plaintiffs incorporate the allegations of paragraphs 1 through 19 as if fully

restated herein.



                                                   -5-
F: 574607 / 19111838/ 2/15/19
        Case: 1:19-cv-01664 Document #: 1 Filed: 03/08/19 Page 6 of 10 PageID #:6



          21.        Section 515 of ERISA, 29 U.S.C. § 1145, provides:

          Every employer who is obligated to make contributions to a multiemployer
          plan under the terms of the plan or under the terms of a collectively
          bargained agreement shall, to the extent not inconsistent with law, make
          such contributions in accordance with the terms and conditions of such plan
          or such agreement.

          22.        Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), provides:

          In any action under this subchapter by a fiduciary for or on behalf of a plan
          to enforce section 1145 of this title in which a judgment in favor of the plan
          is awarded, the court shall award the plan—

                     (A)        the unpaid contributions,

                     (B)        interest on the unpaid contributions,

                     (C)        an amount equal to the greater of—

                                (i)    interest on the unpaid contributions, or

                                (ii)   liquidated damages provided for under the plan in an
                                       amount not in excess of 20 percent (or such higher
                                       percentage as may be permitted under Federal or
                                       State law) of the amount determined by the court under
                                       subparagraph (A),

                     (D)        reasonable attorney's fees and costs of the action, to be paid
                                by the defendant, and

                     (E)        such other legal or equitable relief as the court deems
                                appropriate.

          For purposes of this paragraph, interest on unpaid contributions shall be
          determined by using the rate provided under the plan, or, if none, the rate
          prescribed under section 6621 of Title 26.

          23.        Cooper and Auto Handling have reported the work history of their covered

employees to the Pension Fund.

          24.        Cooper and Auto Handling have breached the provisions of ERISA, the

CBA, the Participation Agreements, and the Trust Agreement by failing to pay the



                                                       -6-
F: 574607 / 19111838/ 2/15/19
        Case: 1:19-cv-01664 Document #: 1 Filed: 03/08/19 Page 7 of 10 PageID #:7



contributions (and interest due thereon) owed to the Pension Fund based upon the work

history reported to the Pension Fund by Cooper and Auto Handling for the period of

November 25, 2018 through January 26, 2019 and based upon certain retroactive work

history adjustments for the period prior to November 25, 2018.

          25.        Despite demands that Cooper and Auto Handling perform their statutory

and contractual obligations with respect to making contributions to the Pension Fund, the

Defendants have neglected and refused to pay the amounts that are now due to the

Pension Fund as a consequence of the conduct set forth in paragraph 24.

          26.        Cooper and Auto Handling owe to the Pension Fund in excess of

$5,100,000.00 for unpaid contributions (not including interest) for the period of November

25, 2018 through January 26, 2019 and the work history adjustments for the period prior

to November 25, 2018.

          27.        Pursuant to section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g), the Pension

Fund is entitled to a judgment consisting of all contributions owed as of the date of the

judgment, plus the greater of double interest or single interest plus liquidated damages,

their attorneys’ fees and costs, and post-judgment interest.

          WHEREFORE, Plaintiffs request the following relief:

          (a)        A judgment against Defendants in favor of the Pension Fund, pursuant to

          section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), for:

                     (i)        the unpaid contributions owed to the Pension Fund based upon the

                                employee work history reported by Defendants;

                     (ii)       interest on the unpaid contributions computed and charged at the

                                greater of: (a) an annualized interest rate equal to two percent (2%)



                                                      -7-
F: 574607 / 19111838/ 2/15/19
        Case: 1:19-cv-01664 Document #: 1 Filed: 03/08/19 Page 8 of 10 PageID #:8



                                plus the prime interest rate established by JPMorgan Chase Bank,

                                NA for the fifteenth (15th) day of the month for which the interest is

                                charged, or (b) an annualized interest rate of 7.5%;

                     (iii)      an amount equal to the greater of interest on the unpaid contributions

                                or liquidated damages of 20% of the unpaid contributions; and

                     (iv)       attorneys’ fees and costs;

          (b)        Post-judgment interest computed and charged on the entire balance of the

          judgment at the greater of (i) an annualized interest rate equal to two percent (2%)

          plus the prime interest rate established by JPMorgan Chase Bank, NA for the

          fifteenth (15th) day of the month for which the interest is charged, or (ii) at an

          annualized interest rate of 7.5%, and with said interest to be compounded

          annually; and

          (c)        For such further or different relief as this Court may deem proper and just.


                                          COUNT II: EQUITABLE RELIEF

          28.        Plaintiffs incorporate the allegations of paragraphs 1 through 19 as if fully

restated herein.

          29.        Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), provides, “A civil

action may be brought—”

          by a participant, beneficiary, or fiduciary (A) to enjoin any act or practice
          which violates any provision of this title or the terms of the plan, or (B) to
          obtain other appropriate equitable relief (i) to redress such violations or (ii)
          to enforce any provisions of this title or the terms of the plan. . .

          30.        Pursuant to the CBA, the Participation Agreements, and the Trust

Agreement, Cooper and Auto Handling are subject to an ongoing obligation to pay



                                                       -8-
F: 574607 / 19111838/ 2/15/19
        Case: 1:19-cv-01664 Document #: 1 Filed: 03/08/19 Page 9 of 10 PageID #:9



contributions to the Pension Fund, but have consistently failed to pay their monthly

obligations for the period of November 25, 2018 through January 26, 2019.

          31.        Cooper and Auto Handling have represented to the Pension Fund that their

failure to pay their current, ongoing contribution obligations to the Pension Fund is due to

their financial problems.

          32.        Cooper and Auto Handling’s next monthly contribution (for February 2019)

is due on March 15, 2019 and is estimated by the Pension Fund to be in excess of

$2,000,000 due to the Pension Fund.

          33.        The Pension Fund has no adequate remedy at law to prevent Cooper and

Auto Handling’s continued refusal to comply with the terms of the CBA, the Participation

Agreements, and the Trust Agreement.

          34.        Unless Cooper and Auto Handling are enjoined from failing to comply with

their obligation to submit required fringe benefit contributions, the Pension Fund will suffer

irreparable harm.

          35.        The Pension Fund will suffer irreparable harm because it provides credit

toward pension benefits to the employees of Cooper and Auto Handling regardless of

whether the contributions that are intended to pay for the pension credit are ever

collected.

          36.        Further, employer delinquencies such as Cooper and Auto Handling’s

adversely affect the Pension Fund's ability to meet funding standards and negatively

impact the Pension Fund’s financial integrity.

          37.        In addition, Cooper and Auto Handling’s continued delinquency will cause

the Pension Fund to lose the benefit of interest income that it would otherwise earn, and



                                                 -9-
F: 574607 / 19111838/ 2/15/19
      Case: 1:19-cv-01664 Document #: 1 Filed: 03/08/19 Page 10 of 10 PageID #:10



cause the Pension Fund to incur additional administrative expenses in connection with

the detection and remedy of the delinquencies.

          WHEREFORE, Plaintiffs request the following relief:

          (a)        An order to show cause why Defendants should not be enjoined from

                     violating the provisions of ERISA, the CBA, the Participation Agreement,

                     and the Trust Agreement;

          (b)        A preliminary injunction enjoining Defendants from violating the provisions

                     of ERISA, the CBA, the Participation Agreements, and the Trust Agreement;

          (c)        A permanent injunction enjoining Defendants from violating the provisions

                     of ERISA, the CBA, the Participation Agreements, and the Trust Agreement;

          (d)        An order enjoining Defendants from distributing their assets outside the

                     ordinary and normal course of its business during the pendency of this

                     proceeding; and

          (e)        Such further or different relief as the Court may deem proper and just.

                                                         Respectfully submitted,

                                                          /s/Anthony E. Napoli
                                                         Anthony E. Napoli
                                                         Attorney Plaintiffs
                                                         Central States Funds
                                                         9377 W. Higgins Road, 10th Floor
                                                         Rosemont, Illinois 60018-4938
                                                         (847) 939-2469
                                                         ARDC # 06210910
March 8, 2019                                            tnapoli@centralstates.org




                                                  -10-
F: 574607 / 19111838/ 2/15/19
